TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                       NO. 03-12-00539-CR



                                 Joseph David Grant, Appellant

                                                  v.

                                   The State of Texas, Appellee


       FROM THE DISTRICT COURT OF BELL COUNTY, 27TH JUDICIAL DISTRICT
             NO. 69395, HONORABLE JOE CARROLL, JUDGE PRESIDING



                             MEMORANDUM OPINION


               A jury convicted Joseph David Grant of failure to comply with the registration

requirements of the sex offender registration statute. See Tex. Code Crim. Proc. art. 62.102. The

trial court assessed punishment at nine years’ imprisonment in the Institutional Division of the Texas

Department of Criminal Justice.

               Appellant’s court-appointed attorney has filed a motion to withdraw supported by a

brief concluding that the appeal is frivolous and without merit. The brief meets the requirements

of Anders v. California by presenting a professional evaluation of the record demonstrating

why there are no arguable grounds to be advanced. See Anders v. California, 366 U.S. 738, 744

(1967); Garner v. State, 300 S.W.3d 763, 766 (Tex. Crim. App. 2009); see also Penson v. Ohio,

488 U.S. 75 (1988).
              Appellant was served a copy of counsel’s brief and was advised of his right to

examine the appellate record and to file a pro se brief. See Anders, 386 U.S. at 744; Garner,
300 S.W.3d at 766. No pro se brief or other written response has been filed.

              We have reviewed the record, including appellate counsel’s brief, and find

no reversible error. See Anders, 386 U.S. at 744; Garner, 300 S.W.2d at 766; Bledsoe v. State,

178 S.W.3d 824, 826-27 (Tex. Crim. App. 2005). We agree with counsel that the record presents

no arguably meritorious grounds for review and the appeal is frivolous. Counsel’s motion to

withdraw is granted. The judgment of conviction is affirmed.



                                            _____________________________________________

                                            J. Woodfin Jones, Chief Justice

Before Chief Justice Jones, Justices Goodwin and Field

Affirmed

Filed: June 28, 2013




                                               2